Felton, J.
1. Where an auditor overrules general and special demurrers to a petition and reports his findings to the judge, and exceptions of law thereto are overruled and the ease recommitted to the auditor for trial, a writ of error assigning error upon the overruling of the exceptions *718of law to the auditor’s report, there having been no exception to a final judgment, is premature and the writ of error must be dismissed. Taylor v. Taylor, 186 Ga. 667 (198 S. E. 678) ; Jordan v. Harber, 182 Ga. 621 (186 S. E. 670) ; Fouche v. Harrison, 78 Ga. 359(3); Wever v. Miniger, 186 Ga. 671 (198 S. E. 671).
Decided October 17, 1938.
Rehearing denied November 17, 1938.
Smith <& Smith, for plaintiffs in error.
Jones, Jones & Sparles, W. II. Key, contra.
2. Leave is granted to the plaintiff in error to file the exceptions in the court below as exceptions pendente lite. Taylor v. Taylor, supra; Johnson v. Holmes, 150 Ga. 195 (103 S. E. 157) ; Armor v. Stubbs, 150 Ga. 520 (104 S. E. 500).

Writ of error dismissed, with direction.


Stephens, P. J., and Sutton, J., concur.